Townley, J. (dissenting).
I dissent on the following grounds: (1) The New York city employees’ retirement system is a separate corporation and is not bound by the prior adjudication; (2) the board of estimate and apportionment of the city of New York as *301respondent in this action is a party answering in the capacity of trustees of a separate corporation and its funds and not as an employer under the Workmen’s Compensation Law; (3) the evidence presented to the respondent justified the finding that Colonel Slattery did not meet his death by accident; and (4) the funds out of which the pension is to be paid are funds of the New York city employees’ retirement system (Greater N. Y. Charter, § 1707; Report on the Pension Funds of City of New York, vol. 3, pp. 15, 16).
The order of certiorari should be dismissed and the determination of the board of estimate and apportionment of the city of New York confirmed.
Untermyer, J., concurs.
Order of certiorari sustained, the determination of the respondent annulled, with fifty dollars costs and disbursements to the petitioner, and the respondent directed to accept as final and conclusive the findings of the State Industrial Board, as affirmed by the Appellate Division, Third Department, and award a pension to the petitioner in accordance with the provisions of section 1718 of the charter.